Citation Nr: 0736344	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDING OF FACT

The veteran's left ear hearing loss was not manifest during 
service, left ear hearing loss was not manifest within one 
year of separation, and current left ear hearing loss is not 
attributable to service.


CONCLUSION OF LAW

The veteran's left ear hearing loss was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for left ear hearing loss.  The Board 
notes that the veteran's original claim was received in June 
2002.  In July 2002, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  Specifically, the RO notified 
the claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the January 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence

The veteran's service medical records reveal that, on 
entrance, the veteran's hearing was normal.  His hearing was 
recorded as 15/15 on the whispered voice test.  In May 1951 
and June 1951, the veteran complained of having a recurrent 
earache and decreased hearing.  At that time, examination 
revealed a calcareous plaque in the lower anterior quadrant 
of the right ear.  There was no apparent deafness to 
conversational tones in the right ear.  The left ear was 
negative for a hearing disorder.  Whispered voice testing was 
20/15 in the left ear and 20/0 in the right ear.  Spoken 
voice test revealed 20/15 in the left ear and 10/4 in the 
right ear.  

In July 1951, the veteran was hospitalized.  The veteran 
reported that he had experienced ear trouble all of his life, 
and that a specialist told him in July 1950 that his hearing 
probably could be improved with an operation.  It was noted 
that the veteran had many earaches as a child.  The veteran 
denied symptoms of tinnitus or vertigo.  Examination revealed 
a plaque in the anteroinferior quadrant of the right ear.  
There was no apparent deafness to conversational voice.  
Whispered voice testing revealed 20/15 in the left ear and 
20/0 in the right ear.  Spoken voice testing was 20/15 in the 
left ear and 20/4 in the right ear.  Audiometric examination 
revealed marked deafness in the right ear, as manifested by a 
fairly good shadow curve.  The diagnosis was deafness in the 
right ear, cause unknown.  

The veteran was transferred to Walter Reed Hospital.  
Examination revealed right ear hearing loss.  Once again, the 
left ear was negative.  Right ear hearing loss was primarily 
conductive.  It was noted that the hearing loss was most 
likely one-sided otosclerosis.  The diagnosis was 
otosclerosis, conduction deafness with fixation of staples, 
right side only.  

In October 1951, the veteran was seen for complaints of 
deafness in his right ear and constant ringing in the left 
ear.  Subsequent testing revealed 0/15 in the right ear and 
15/15 in the left ear for both conversational and whispered 
voice testing.  The veteran was noted to have chronic 
catarrhal otitis media on the right and conductive deafness 
as a result.  Although the report indicates the conductive 
deafness on the left, it appears to be an error based on the 
reported findings which show a hearing impairment in the 
right ear  only.  The veteran was told to avoid loud noises 
and gunfire.  

In July 1952, the veteran reported pain in his ear as well as 
dizziness and tinnitus.  It was noted that the veteran had 
been evaluated at Walter Reed one year earlier, profiled to 
(2), and sent to general duty.  The veteran reported that his 
hearing had not become worse since that time.  He stated that 
the diagnosis of otosclerosis was made at Walter Reed.  
Audiometry testing revealed total deafness on the right and 
severe loss on the left.  The examiner also noted that the 
veteran may or may not have hearing loss and/or tinnitus, 
however, due to the conflicting results of various tests, he 
was certain that the degree of hearing loss was not of the 
degree claimed.  Therefore, the examiner stated that it was 
difficult to evaluate how severe or disabling any tinnitus 
was which may have been present.  It was further noted that 
the examiner did not concur with the verbal diagnosis of 
otosclerosis.  The examiner stated that he would continue the 
profile of H2 and avoidance of exposure of loud noise, 
although the veteran's disability should have been considered 
minimal until such time as more clinical evidence of 
pathology existed.

Subsequently, the veteran reported right ear tinnitus.  The 
veteran was diagnosed as having conductive hearing loss in 
the right ear, cause unknown, possible otosclerosis, and 
possible early perceptive loss in the left ear, cause 
unknown.  

In June 1953, the veteran again reported dizziness and 
tinnitus.  He was hospitalized and examination noted that 
both tympanic membranes were intact, but scarring and 
calcified plaques were evident.  There were no perforations.  
Left ear testing was 15/15 for both conversation and 
whispered voice.  The veteran did not hear anything in his 
right ear.  The initial diagnosis of perceptive bilateral 
deafness with total loss of hearing on the right was changed 
to bilateral deafness due to degeneration of the acoustic 
nerve, cause undetermined.  In May 1954, the veteran again 
reported ringing in his ears.  In June 1954, otosclerosis in 
the right ear was diagnosed.  The separation examination 
showed that the veteran's ears were normal and his hearing 
was 15/15 in the whispered and spoken voice tests.  

During service, audiometric testing was conducted on numerous 
occasions.  In June 1951, four audiograms were performed.  
Additionally, audiograms of record include those conducted 
July 1951, August 1951, October 1951, October 1952, June 
1952, and an undated one.  

In July 1957, the veteran was afforded a VA examination.  It 
was noted that the veteran had had problems with his ears 
prior to entering service and that, prior to his period of 
active duty, the veteran had seen a specialist in Rapid City, 
S.D., due to poor hearing in the right ear in 1950.  The 
veteran reported intermittent right ear bleeding.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55 (70)
75 (85)
75 (85)
n/a
75 (80)
LEFT
15 (30)
15 (25)
10 (20)
n/a
10 (15)

The Board notes that for VA purposes, prior to June 30, 1966, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA). Since June 30, 1966 
in VA records, those standards have been set by the 
International Standards Organization - American National 
Standards Institute (ISO-ANSI).  In order to facilitate data 
comparison, the ASA standards from the veteran's VA 
examination have been converted to ISO-ANSI standards and are 
in the parentheses on the chart.

The veteran was diagnosed with mixed-type hearing loss on the 
right, possibly due to clinical otosclerosis with cochlear 
degeneration, existing prior to service, currently moderately 
severe.  Hearing on the left was noted to be essentially 
normal.  

Thereafter, lay evidence was received in which it was 
indicated that the veteran's ear appeared normal, other than 
normal earaches prior to service.  

In March 1966, the veteran was afforded a VA examination.  
The examination revealed normal hearing on the left and inner 
ear type hearing loss on the right.  The audiogram was 
consistent with the examiner's conclusion.  

In May 1967, a VA physician indicated that the veteran had a 
slight retraction of the right ear drum with mild hearing 
loss.  The left ear drum was normal and hearing on the left 
was not impaired.  This physician indicated that the findings 
were consistent with otitis media on the right side, and the 
diagnosis of otosclerosis.  

In March 1978, the veteran was evaluated by a private 
examiner.  The physician stated that it was his understanding 
that, no matter what the cause of loss, if a person goes into 
the service with normal hearing or whatever and comes out 
with a loss and it is documented in his records, then the 
loss is service-connected.  

In October 2001, a medical report was provided by another 
private examiner.  The veteran reported to him that he was 
exposed to small arms fire during service.  He experienced 
tinnitus, vertigo, and hearing loss at the time.  The 
tinnitus and vertigo went away, but the hearing loss 
remained.  He stated that he was told by inservice physicians 
that his hearing loss in the right ear was otosclerosis and 
was not service-related.  The private physician indicated 
that several private audiological reports were inconsistent 
as to their conclusions, i.e., the type of hearing loss.  The 
private physician stated that his first test on the veteran 
revealed a conductive component to his hearing loss on the 
right side, but it was not seen on subsequent tests and might 
very well have been due to undermasking of the left ear 
during the bone conducting tests.  His pure-tone air and bone 
conduction audiograms showed a severe high frequency 
sensorineural hearing loss of the left ear and a profound 
sensorineural hearing loss on the right ear.  It was this 
physician's impression that the veteran's hearing loss in the 
left ear was consistent with a noise-induced type of 
sensorineural hearing loss.  The right ear showed a profound 
sensorineural hearing loss for which the etiology was 
unknown.  The physician listed several possible causes, 
including severe acoustic trauma.  However, he indicated that 
the condition in the right ear was not consistent with 
otosclerosis.  

In September 2002, the veteran was afforded another VA 
examination.  The claims file was reviewed.  Audiometric 
testing revealed hearing loss in both ears.  In addition, the 
veteran reported left-sided tinnitus.  He heard nothing in 
his right ear.  The diagnosis was severe sensorineural 
hearing loss in the right ear and a mild to severe high 
frequency sensorineural hearing loss in the left ear.  The 
examiner noted that the veteran admitted during service to 
seeing an ear specialist that diagnosed right-sided hearing 
loss prior to service; induction and separation examinations 
appeared to be in error since the whispered voice testing did 
not isolate the ears nor adequately test hearing in the 
higher frequency ranges; the veteran was seen several times 
during service for right ear hearing loss; and audiograms 
performed during service revealed no significant change in 
hearing thresholds for either ear during service.  Based on 
the foregoing, the examiner opined that it was less than 
likely that the veteran's hearing loss and tinnitus were 
related to military service.  

An October 2003 VA outpatient report noted that the veteran 
had bilateral sensorineural hearing loss.  

In a January 2004 statement, a private physician opined that 
when the veteran entered service, he had basically normal 
hearing.  When he left service, his hearing started to 
diminish.  

In February 2004, a retired nurse practitioner provided a 
letter which stated that the veteran's entrance examination 
revealed no defects, diseases, or physical limitations.  His 
whispered voice was 15/15.  During service, the veteran 
complained of hearing loss, tinnitus, and dizziness.  Two 
examinations noted a change of hearing profile from a (1) to 
a (2).  She indicated that the diagnoses were inconsistent.  
The examiner indicated that she had reviewed the October 2001 
private report and the VA examiner's private report.  She 
also noted that the lay evidence indicated no preservice ear 
problems.  In sum, she concluded that the veteran had normal 
hearing on his enlistment examination; during service, he 
sought care for hearing loss; his hearing status changes 
during service; during service, he was given restricted duty 
from loud noises.  She opined that there was no preexisting 
medical record supporting the veteran's self-reported history 
of hearing loss and the lay evidence showed otherwise.  The 
medical records showed restricted noise and duty precautions 
against airplane and gunfire noise.  Therefore, it was her 
opinion that the veteran's hearing loss was more than likely 
related to military service.  

In February 2004, the veteran testified at a personal hearing 
at the RO.  The veteran indicated that prior to service, he 
did not see a specialist, but rather a type of medicine man.  
Those records are not available.  The veteran reported that 
his preservice earaches were related to his swimming.  The 
veteran asserted that his hearing loss and tinnitus began 
during service.  

In an April 2004 addendum, the VA examiner who performed the 
September 2002 examination indicated that she had again 
reviewed the claims file as well as the new medical evidence 
and the veteran's statements.  However, her opinion, as an 
audiologist, remained the same.  The veteran had a 
preexisting hearing loss in the right ear prior to service 
and there was no significant change in his hearing during 
service.  

The veteran filed a formal appeal in June 2004, in which he 
asserted that no signed documentation of hearing loss, prior 
to service, existed.  He reiterated that the record contained 
several lay statements attesting that his hearing was normal 
prior to service.  The appeal also noted that some VA 
examinations stated that the cause of the veteran's hearing 
loss was inconclusive, and that he was told to avoid loud 
noises while on active duty.  

In a November 2006 BVA decision, service connection for right 
ear hearing loss was denied.  The issue of left ear hearing 
loss was remanded in order to determine if left ear hearing 
loss existed prior to service, or, if not, whether the 
veteran's left ear hearing loss was initially manifest during 
service or within one year thereof.  The issue of tinnitus 
was also remanded so as to whether tinnitus was etiologically 
related to the veteran's period of active service.

In a February 2007 VA opinion, the examiner noted that the 
veteran's hearing, in his left ear, was within normal limits 
at the time of his enlistment, during service, at separation, 
in 1957, and in 1966.  Therefore, the examiner concluded that 
the veteran's left ear hearing loss was not present prior to 
service, during service, or within one year after service.  
She opined that it was less likely than not that the 
veteran's hearing loss was manifested during service, or 
within one year thereof.  As to the issue of tinnitus, the 
examiner stated that, at least in regard to his left ear, it 
is at least as likely than not that the veteran's tinnitus is 
related to service.  However, she noted that the veteran's 
right ear tinnitus was not caused by or a result of his 
military service.


III. Law

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

IV.  Analysis

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the veteran does not assert that his left ear 
hearing loss began prior to service.  Correspondence from the 
veteran, as well as several pieces of lay evidence, attests 
that the veteran had normal hearing prior to service.  As 
noted, the veteran's entrance examination did not report any 
left ear deficiency.  His hearing was recorded as 15/15 via 
whispered voice test.  During service, further testing 
revealed a score of 20/15 for the whispered voice test in the 
left ear, a spoken voice testing score of 10/15, and no left 
ear hearing disorder was diagnosed.  His left ear was 
negative for hearing loss in October 1951.  Although a July 
1952 medical report noted severe hearing loss in the left 
ear, the examiner stated that the veteran may or may not have 
severe loss on the left, due to conflicting testing results, 
as he was certain that the degree of hearing loss was not of 
the degree claimed.  In June 1953, the veteran tested 15/15 
on the left for whispered and spoken voice tests.  Upon 
separation, the veteran tested normal once again in his left 
ear, scoring 15/15 on the whispered and spoken voice tests.

A VA examination in July 1957 revealed hearing levels in the 
left ear that did not meet the requirements for a hearing 
disability under 38 C.F.R. §4.87, Part 4, Diagnostic Code 
6260, and it was noted that his left ear hearing was 
essentially normal.  A March 1966 VA examination also noted 
normal hearing on the left.  In May 1967, a VA examiner noted 
that the left ear drum was normal, and that hearing on the 
left was not impaired.  

The first instance of significant left ear hearing loss 
within the veteran's record occurred in October 2001.  At 
that time, puretone air and bone conduction audiograms 
revealed a severe, high-frequency sensorineural hearing loss 
of the left ear.  According to the private physician, the 
veteran's left ear hearing loss was noise-induced, possibly 
from acoustic trauma.

A September 2002 VA examination noted a review of the claims 
file.  Once again, mild to severe high-frequency 
sensorineural hearing loss was diagnosed in the veteran's 
left ear.  The examiner noted that it was unlikely that the 
veteran's hearing loss was a result of service.  

A February 2004 statement from a retired nurse practitioner 
opined that the veteran's hearing loss (bilateral) was a 
result of his active service, in that his inservice medical 
records restricted noise exposure.  She also stated that the 
presence of left ear tinnitus was supportive of left ear 
hearing loss and is at least as likely as not noise-induced 
causation.

In February 2007, the VA examiner stated that, because the 
veteran's left ear was normal before, during, and one year 
after service, his left ear hearing disorder was not the 
result of his military career.

To reach a decision in this case, the Board must weigh the 
credibility and probative value of these medical opinions, 
and in so doing, the Board may favor one medical opinion over 
another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Regarding the February 2004 nurse practitioner's report, the 
Board notes that she did not differentiate between the 
veteran's right and left ear when she noted that several 
audiograms reflect hearing loss during service, and she 
failed to mention repeated negative findings for left ear 
hearing loss during service or in close proximity thereto.  
Because of the failure to address the differences between the 
ears in service medical records and for many years, this 
opinion is accorded little weight in addressing the matter of 
the veteran's left ear hearing loss.  

In direct contrast, the VA opinions of September 2002 and 
February 2007 were provided by audiologists, and they were 
unequivocal when finding that the veteran's left ear hearing 
loss was not at least as likely than not related to his 
period of active service.  The September 2002 examiner noted 
a review of the veteran's file, noted that the veteran's left 
ear hearing loss was not attributable to service, and 
provided each step of his reasoning, combined with evidence 
contained within the record, to support the diagnosis.  In 
February 2007, the VA examiner also noted a review of the 
veteran's file, and she stated that, because the veteran did 
not suffer from left ear hearing loss before, during, or 
within one year of service, that his left hear hearing loss 
was not the result of service.  In support of her contention, 
the examiner reviewed hearing charts spanning the time since 
the veteran first entered active duty, and she provided a 
thorough medical rationale for her opinion.

In this case, the Board finds that the most probative value 
is afforded to the VA examiners' opinions.  As noted above, 
the opinions are well reasoned, detailed, consistent with 
other evidence of record, and included reviews of the claims 
file.  In addition, they were provided by audiologists with 
expertise in the field of hearing acuity.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

Although the veteran contends that his current left ear 
hearing disorder is etiologically related to his period of 
service, the Board observes that it cannot credit the 
veteran's assertions regarding the nature and cause of his 
condition, as the veteran is not shown to possess any 
particular medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  The Board notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Further, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Based on the foregoing, the Board finds that the medical 
opinions provided by the VA examiners in September 2002 and 
February 2007 are of greater weight than those proffered by 
the examiner in February 2004.  The examiners provided an in-
depth rationale for their medical opinions.  They offered a 
theory, supported by medical evidence, that the veteran's 
current left ear hearing disorder was not a result of his 
period of active service.  In addition, the examiners noted, 
in detail, that the weight of the available evidence makes it 
unlikely that the veteran's left ear hearing disorder 
resulted from his active duty.

Accordingly, the Board finds that the currently-diagnosed 
left ear hearing loss disability is not attributable to 
service.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his left ear 
hearing disorder.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


